Title: From Benjamin Franklin to Joseph-Étienne Bertier, 31 January 1768
From: Franklin, Benjamin
To: Bertier, Joseph-Etienne


Reverend Sir,
London, Jan. 31. 1768.
With cordial Thanks for your many Civilities to me when in Paris, I take this Opportunity of acquainting you, that your Certificate has been received by the Royal Society, and ordered to be hung up the usual Time which is Ten Meetings; but it was observed to be deficient in not mentioning your Christian Name, without which it is not reckon’d regular. I therefore pray you would send me that Name to be inserted in the Certificate; in order to remove the Objection. With great Esteem and Respect, I am Reverend Sir, Your most obliged and obedient humble Servant
B F
Sir John Pringle desires to be remembred to you with Respect.
Pere Berthier.
